Case 7:19-cv-05503-VB Document 93 Filed 12/27/19 Page 1of 2

 
  

POLLOCK | GOHEN tip,
60 BROAD STREET, 247TH FLOOR t
New YORK, NEW YORK 10004
(212) 337-5361

 

 

 

 

CONTACT:
Adam Pollock The Court will not refer this case for mediation at this
Adam@PollockCohen.com time. By 1/21/2020, the parties shall provide further
(646) 290-7251 update regarding settlement and whether both plaintiff
and defendants consent to mediation.
SO ORD
VIA ECF
Hon. Vincent L. Briccetti
United States District Judge Vincent L. Briccetti, U.S.D.J., 12/27/2019
The Hon. Charles L. Brieant Jr.

 

 

Federal Building and United States Courthouse
300 Quarropas St., Courtroom 620
White Plains, NY 10601

Re: Malone v. Town of Clarkstown et.al., No. 7:19-cv-05503-VB

Dear Judge Briccetti:

We represent plaintiff in the above-referenced action. Pursuant to this Court’s
Scheduling Order (ECF No. 76) and direction at the October 23, 2019 initial conference, the
parties in the above-referenced action submit this joint letter concerning (1) the status of the
parties’ settlement discussions; and (2) each party’s view on the value of mediation at this stage of
the litigation or following some other time or event.

Settlement Status: We understand that prior counsel had conveyed a settlement
demand before we began our representation of plaintiff. Defendants assert that no demand was
conveyed. In any event, no substantive discussions have occurred since the time that the above-
referenced matter was filed.

Views on Mediation:

Plaintiff believes that mediation is always worthwhile and would convey a formal
settlement demand in connection with such mediation.

Plaintiff further notes that this judicial district’s Second Amended Standing
Administrative Order (M10-468) automatically refers employment discrimination cases (such as
plaintiffs) to court-sponsored mediation, unless otherwise ordered by a court. See U.S.D.C.,
S.D.N.Y., Mediation / ADR.! Here, mediation would most benefit the parties following their
exchange and review of documents and before the scheduling of any noticed depositions.
Plaintiff expects to complete production of paper and electronic documents by mid-January

 

' Available at iutps:/ /nysd.uscourts.gov/sites/ default /files/pdf/ 201 5-SecondAmendedStandingAdminOrder-

Counseled-Eamployment.pdl.

   

 
Case 7:19-cv-05503-VB Document 93 Filed 12/27/19 Page 2 of 2

Case 7:19-cv-05503-VB Document 92 Filed 12/23/19 Page 2 of 2

Hon. Vincent Briccetti
December 23, 2019
Page 2 of 2

2020. Under the parties’ current Scheduling Order, non-expert depositions are to be completed
by February 20, 2020.

Defendants state as follows: Given the early stage of fact discovery, the parties have
not yet engaged in serious settlement discussions, but hope to do so early in the new year. While
both parties believe that a referral for mediation could be beneficial in the future, Defendants
cannot comment on the utility of mediation until they receive a formal demand from Plaintiff.

Thank you for Your Honor’s consideration in this matter.

Sincerely,
/s/ Adam Pollock

Adam Pollock

 

POLLOCK | GOHEN tp

 
